Exhibit 10.23

For Use Outside of U.S., China and France

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

Grantee’s Name and Address:       Grant Number:  

 

 

      Date of Grant:  

 

 

      Type of Option:   Non-Qualified Stock Option

 

      Expiration Date:  

 

You (the “Grantee”) have been granted an option to purchase shares of Stock,
subject to the terms and conditions of this Notice of Stock Option Award (the
“Notice”), the JDS Uniphase Corporation 2003 Equity Incentive Plan, as amended
from time to time (the “Plan”) and the Stock Option Grant Agreement (the “Option
Agreement”) as follows. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Notice.

 

Total Number of       Shares subject to the Option:                        
Exercise Price per Share:    $              Vesting Commencement Date:
                        Total Exercise Price:    $             

Vesting Schedule:

Subject to Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Plan and the Option Agreement, the
Option may be exercised, in whole or in part, in accordance with the following
schedule:

1/3rd of the Units subject to the Award shall vest on the first anniversary of
the Vesting Commencement Date, and the remaining 2/3rds of the Units shall vest
in equal 1/8th installments quarterly thereafter.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

 

JDS Uniphase Corporation,

a Delaware corporation

By:  

 

Title:  

 

FOR EMPLOYEES WHO ARE UNITED KINGDOM RESIDENTS - IMPORTANT - Joint Election
Transferring the Liability for Secondary National Insurance Contributions Due on
the Taxable Amount of the Option to the Grantee

When a UK-based grantee vests in a portion of the Option, the Grantee is liable
for income tax and Primary (employee’s) Class 1 National Insurance Contributions
(“NICs”) on the taxable amount. At the same time, the employer is liable for
Secondary Class 1 NICs on the same taxable amount.

The grant of this Option is subject to the execution of a joint election between
the Company and the Grantee (the “Election”), formally approved by the HMR&C and
remaining in force thereafter, to provide for the shifting of any Secondary
Class 1 NIC liability in connection with the Option from the Company and/or any
employer company of the Grantee (“Affiliate”) to the Grantee. The Election,
provided to you with this Notice, must be signed by you and returned to the
Company.

 

1



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

If additional consents and/or any elections are required to accomplish the
foregoing, the Grantee agrees to provide them promptly upon request. If (i) the
foregoing is not allowed under applicable law, (ii) if the Grantee does not
enter into an Election, or (iii) the Election is revoked at any time by the
HMR&C, the Company may rescind the Grantee’s Option.

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof. The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that
all disputes arising out of or relating to this Notice, the Plan and the Option
Agreement shall be resolved in accordance with Section 13 of the Option
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.

 

Dated:                          Signed:  

 

      Grantee

 

2



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT AGREEMENT

1. Grant of Option. JDS Uniphase Corporation, a Delaware corporation (the
“Company”), hereby grants to the Grantee named in the Notice of Stock Option
Grant (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Stock subject to the Option (the “Shares”) set forth in the Notice, at
the Exercise Price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and the Company’s 2003 Equity Incentive Plan,
as amended from time to time (the “Plan”), which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Option Agreement.

2. Exercise of Option.

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 15 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction. In no event shall the Company issue fractional Shares.

(b) Leave of Absence. During any authorized leave of absence, the vesting of the
Option as provided in the Vesting Schedule shall continue, unless otherwise
determined by the Administrator in advance of the commencement of such leave of
absence.

(c) Change in Status. In the event the Grantee ceases to be a bona fide
Employee, vesting of the Option shall continue if and only to the extent
determined by the Administrator as of such change in status.

(d) Post Termination Exercise Period. The Post-Termination Exercise Period shall
be ninety (90) days from the Termination Date as defined in Section 6, below.

(e) Method of Exercise. The Option shall be exercisable only by delivery of an
Exercise Notice in the form determined by the Administrator from time to time
which shall state the election to exercise the Option, the whole number of
Shares in respect of which the Option is being exercised, such other
representations and agreements as to the holder’s investment intent with respect
to such Shares and such other provisions as may be required by the
Administrator. The Exercise Notice shall be signed by the Grantee and shall be
delivered in person, by certified mail, or by such other method as determined
from time to time by the Administrator to the Company accompanied by payment of
the Exercise Price. The Option shall be deemed to be exercised upon receipt by
the Company of such written notice accompanied by the Exercise Price, which, to
the extent selected, shall be deemed to be satisfied by use of the broker-dealer
sale and remittance procedure to pay the Exercise Price provided in
Section 4(d), below.

 

3



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

3. Tax Liability. The Company and its Affiliates shall assess tax and social
insurance contribution liability and requirements in connection with the
Optionee’s participation in the Plan, including, without limitation, tax
liability and social insurance contribution liability associated with the grant
or exercise of the Option or sale of the underlying Shares (the “Tax
Liability”). These requirements may change from time to time as laws or
interpretations change. Regardless of the Company’s or any Affiliate’s actions
in this regard, the Optionee hereby acknowledges and agrees that the Tax
Liability shall be the Optionee’s ultimate responsibility and liability. The
Optionee agrees as a condition of his or her participation in the Plan to make
arrangements satisfactory to the Company and its Affiliate to enable it to
satisfy all withholding, payment and/or collection requirements associated with
the satisfaction of the Tax Liability, including authorizing the Company or the
Affiliate to: (i) withhold all applicable amounts from the Optionee’s wages or
other cash compensation due to the Optionee, in accordance with any requirements
under the laws, rules, and regulations of the country of which the Optionee is a
resident, and (ii) act as the Optionee’s agent to sell sufficient Shares for the
proceeds to settle such requirements. Furthermore, the Optionee agrees to pay
the Company or the Affiliate any amount the Company or any Affiliate may be
required to withhold, collect or pay as a result of the Optionee’s participation
in the Plan or that cannot be satisfied by deduction from the Optionee ‘s wages
or other cash compensation paid to the Optionee by the Company or the Affiliate
or sale of the Shares acquired under the Plan. The Optionee acknowledges that he
or she may not participate in the Plan and the Company and the Affiliate shall
have no obligation to deliver Shares until the Tax Liability has been satisfied
by the Optionee.

4. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

(a) cash;

(b) check;

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Option) which have a fair
market value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised (but only
to the extent that such exercise of the Option would not result in an accounting
compensation charge with respect to the Shares used to pay the exercise price);
or

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide instructions to a Company designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company, out

 

4



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

of the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate exercise price payable for the purchased Shares and (ii) shall
provide directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.

5. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws.

6. Termination of Continuous Active Service. In the event the Grantee’s
Continuous Active Service terminates, the Grantee may, to the extent otherwise
so entitled at the date of such termination (the “Termination Date”), exercise
the Option as to the vested Shares during the Post-Termination Exercise Period.
In no event shall the Option be exercised later than the Expiration Date set
forth in the Notice. Except as provided in Sections 7 and 8 below, to the extent
that the Grantee is not entitled to exercise the Option on the Termination Date
(i.e., the unvested Shares), or if the Grantee does not exercise the Option
within the Post-Termination Exercise Period, the Option shall terminate.

7. Disability of Grantee. In the event the Grantee’s Continuous Active Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months from the Termination Date (and in no event later than
the Expiration Date), exercise the Option to the extent he or she was otherwise
entitled to exercise it on the Termination Date. To the extent that the Grantee
is not entitled to exercise the Option on the Termination Date, or if the
Grantee does not exercise the Option to the extent so entitled within the time
specified herein, the Option shall terminate.

8. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Active Service as a result of his or her death, or in the event of the Grantee’s
death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Active
Service as a result of his or her Disability, the Grantee’s estate, or a person
who acquired the right to exercise the Option by bequest or inheritance, may
exercise the Option, but only to the extent the Grantee could exercise the
Option at the date of termination, within twelve (12) months from the date of
death (but in no event later than the Expiration Date). To the extent that the
Grantee is not entitled to exercise the Option on the date of death, or if the
Option is not exercised to the extent so entitled within the time specified
herein, the Option shall terminate.

9. Non-Transferability of Option. The Option may not be transferred in any
manner other than by will and by the laws of descent and distribution and may be
exercised during the lifetime of the Grantee only by the Grantee (or in the case
of the Grantee’s legal incapacity, by the Grantee’s legal representative or by
the person acting as attorney-in-fact for the Grantee under a durable general
power of attorney); provided, however, that the Grantee may designate a
beneficiary of the Option in the event of Grantee’s death on a beneficiary
designation form provided by the Administrator. The terms of the Option shall be
binding upon the executors, administrators, heirs, successors and transferees of
the Grantee.

 

5



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

10. Term of Option. The Option may be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.

11. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of California (as permitted
by Section 1646.5 of the California Civil Code, or any similar successor
provision) without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties. Should any
provision of the Notice, the Plan or this Option Agreement be determined by a
court of law to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

12. Headings. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.

13. Dispute Resolution The provisions of this Section 13 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Option Agreement. The Company, the Grantee, and the Grantee’s
successors (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Option Agreement by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either party by notice of a written statement
of the party’s position and the name and title of the individual who will
represent the party. Within thirty (30) days of the written notification, the
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to resolve the dispute. If the dispute
has not been resolved by negotiation, the parties agree that any suit, action,
or proceeding arising out of or relating to the Notice, the Plan or this Option
Agreement shall be brought in the United States District Court for the Northern
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Santa
Clara) and that the parties shall submit to the jurisdiction of such court. The
parties irrevocably waive, to the fullest extent permitted by law, any objection
the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT
THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If
any one or more provisions of this Section 13 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

 

6



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

14. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are within
the United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

15. Certain Conditions of the Option.

(a) Compliance with Local Law. Local Law refers to the laws, rules and
regulations of the country of which the Grantee is a resident. The Grantee
agrees that the Grantee will not acquire Shares pursuant to the Option or
transfer, assign, sell or otherwise deal with such Shares except in compliance
with Local Law.

(b) Employment Conditions. In accepting the Option, the Grantee acknowledges
that:

(i) Any notice period mandated under Local Law shall not be treated as
Continuous Active Service for the purpose of determining the vesting of the
Option; and the Grantee’s right to receive Shares in settlement of the Option
after termination of service, if any, will be measured by the date of
termination of the Grantee’s Continuous Active Service and will not be extended
by any notice period mandated under Local Law. Subject to the foregoing and the
provisions of the Plan, the Company, in its sole discretion, shall determine
whether the Grantee’s Continuous Active Service has terminated and the effective
date of such termination.

(ii) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(iii) All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.

(iv) The Grantee’s participation in the Plan shall not create a right to further
Continuous Active Service with the Company (or any Affiliate).

(v) The Grantee is voluntarily participating in the Plan.

(vi) The Option is an extraordinary item that does not constitute compensation
of any kind for service of any kind rendered to the Company (or any Affiliate),
and which is outside the scope of the Grantee’s employment contract, if any.

(vii) The Option is not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance payments,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. This
applies to any payment even in those jurisdictions requiring such payments upon
termination of employment.

 

7



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

(viii) In the event that the Grantee is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any Affiliate.

(ix) The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the Grantee obtains Shares upon exercise of the
Option, the value of those Shares may increase or decrease.

16. Data Privacy Consent. The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this document by and among the
Company and each Affiliate for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

(a) The Grantee understands that the Company (or any Affiliate) holds certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

(b) The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any Shares acquired upon
settlement of the Option. The Grantee understands that Data will be held only as
long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusing or withdrawing the Grantee’s consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact the Grantee’s local human
resources representative.

 

8



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

17. Definitions.

(a) “Administrator” means the Board or the Committees (or delegates of the Board
or such Committees) appointed to administer the Plan.

(b) “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act.

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
or laws of any foreign jurisdiction applicable to stock options granted to
residents therein.

(d) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Affiliate to render consulting or advisory
services to the Company or such Affiliate.

(e) “Continuous Active Service” means actively performing duties or exercising
responsibilities in providing services to the Company or an Affiliate in any
capacity of Employee, Director or Consultant, without interruption or
termination. In jurisdictions requiring notice in advance of an effective
termination as an Employee, Director or Consultant, Continuous Active Service
shall be deemed terminated upon the actual cessation of the active performance
of duties or responsibilities in providing services to the Company or an
Affiliate notwithstanding any required notice period that must be fulfilled
before a termination as an Employee, Director or Consultant can be effective
under Applicable Laws. Continuous Active Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Affiliate, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
continues to actively perform duties or responsibilities in providing services
to the Company or an Affiliate in any capacity of Employee, Director or
Consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

(f) “Director” means a member of the Board or the board of directors of any
Affiliate.

(g) “Disability” means a Grantee would qualify for benefit payments under the
long-term disability policy of the Company or the Affiliate to which the Grantee
provides services regardless of whether the Grantee is covered by such policy.
If the Company or the Affiliate to which the Grantee provides service does not
have a long-term disability plan in place, “Disability” means that a Grantee is
permanently unable to carry out the responsibilities and functions of the
position held by the Grantee by reason of any medically determinable physical or
mental impairment. A Grantee will not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Administrator in its discretion.

 

9



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

(h) “Employee” means any person, including an Officer or Director, who is an
employee of the Company or any Affiliate. The payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company.

(i) “Non-Qualified Stock Option” means an option not intended to qualify as an
as an incentive stock option within the meaning of Section 422 of the Code.

18. Electronic Documents. The Plan documents, including this Option Agreement,
may be delivered and executed electronically.

19. Documents in English. The Plan documents, including this Option Agreement,
are in English, and if the Grantee requires a translation of the documents into
a language other than English, Grantee will be responsible for arranging for
accurate translations. Subject to Local Law, if the documents are translated
into a language other than English and if the translated versions are different
front the English versions, the English versions will take precedence.

20. Addendum. Notwithstanding any provisions in this Option Agreement, the
Option shall be subject to any special terms and conditions set forth in any
Addendum to this Agreement for the Grantee’s country. Moreover, if the Grantee
relocates to one of the countries included in the Addendum, the special terms
and conditions for such country will apply to the Grantee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Addendum constitutes part of this Option
Agreement.

 

10



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

COUNTRY ADDENDUM

EMPLOYEE STOCK OPTION GRANT AGREEMENT

The additional terms and conditions set forth below are specifically
incorporated into the Employee Stock Option Grant Agreement. These terms and
conditions govern the Options granted to the Grantee under the Plan if the
Grantee resides in one of the countries listed below. Due to the complexities of
legal, regulatory and tax issues, if the Grantee is resident or working outside
of the United States, the Grantee is urged to consult with his or her own
personal tax and legal advisors regarding the Options and the sale of Stock
acquired by the Grantee under the Plan. Certain capitalized terms used but not
defined in this Addendum have the meanings set forth in the Plan and/or the
Employee Stock Option Grant Agreement.

BRAZIL

Compliance Notice

By accepting the Option, the Grantee agrees to comply with all applicable
Brazilian laws and pay any and all applicable Tax Liability. The Grantee agrees
that, for all legal purposes, (i) the benefits provided under the Plan are the
result of commercial transactions unrelated to the Grantee’s employment;
(ii) the Plan is not a part of the terms and conditions of the Grantee’s
employment; and (iii) the income from the Option, if any, is not part of the
Grantee’s remuneration from employment.

CANADA

Manner of Exercising Option

Due to Canadian tax law, the Grantee is prohibited from tendering shares of the
Company’s Stock to pay the exercise price or any Tax Liability in connection
with the Option.

HONG KONG

Securities Law Notice

Warning: The Options and any shares of Stock issued upon exercise of the Options
do not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company and its Affiliates. The Plan, the
Option Agreement, including this Addendum, and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a ‘prospectus’ for a public offering of securities under the
applicable companies and securities legislation in Hong Kong, and the documents
have not been reviewed by any regulatory authority in Hong Kong. This Option
Agreement and the incidental communication materials are intended only for the
personal use of each eligible Grantee and not for distribution to any other
persons. If the Grantee has any doubt about any of the contents of this Option
Agreement or the Plan, the Grantee should obtain independent professional
advice.

 

11



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

INDIA

Exchange Control Information

Regardless of what method of exercise is used to acquire Stock, the Grantee must
repatriate all proceeds received from the sale of Stock to India within a
reasonable time following the sale (i.e., within 90 days). The Grantee must
maintain the foreign inward remittance certificate received from the bank where
the foreign currency is deposited in the event that the Reserve Bank of India or
the Grantee’s employer requests proof of repatriation. It is the Grantee’s
responsibility to comply with applicable exchange control laws in India.

ISRAEL

Mandatory Same-Day-Sale

By accepting the Option, the Grantee acknowledges and agrees that the immediate
sale of the Shares issued upon the exercise of the Option is required unless the
Company, in its sole discretion, determines otherwise. Such Shares will be
transferred to a brokerage firm designated by the Company (the “Brokerage
Firm”). The Brokerage Firm, on the Grantee’s behalf, may, upon the Grantee’s
delivery of a properly executed written notice of exercise together with
irrevocable instructions to the Brokerage Firm, thereafter immediately sell the
Shares at the prevailing market price, subject to applicable withholding and
fees and any process for the sale set forth by the Company, and deliver the
remainder, less the Exercise Price, to the Company or its designee, which would
then remit such amount to a designated account for payment to the Grantee. As a
result of the immediate sale of Shares, no Shares would be delivered to the
Grantee, and the Grantee would not have any resulting rights as a shareholder of
the Company.

NETHERLANDS

Notification for Dutch Employees

The Grantee has been granted Options under the Plan, pursuant to which the
Grantee may acquire shares of Stock. The Grantee should be aware of the Dutch
insider trading rules, which may affect the sale of Stock under the Plan. In
particular, the Grantee may be prohibited from effecting certain share
transactions if the Grantee has insider information regarding the Company. Below
is a discussion of the applicable restrictions. The grantee is advised to read
the discussion carefully to determine whether the insider rules could apply to
the Grantee. If it is uncertain whether the insider rules apply, the Company
recommends that the Grantee consult with a legal advisor. The Company shall not
be held liable if the Grantee violates the Dutch insider trading rules. The
grantee is responsible for ensuring compliance with these rules.

 

12



--------------------------------------------------------------------------------

For Use Outside of U.S., China and France

 

Prohibition Against Insider Trading. Dutch securities laws prohibit insider
trading. Under Article 46 of the Act on the Supervision of the Securities Trade
1995, anyone who has “inside information” related to the Company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price. The insider could be any employee of the Company or its Dutch Affiliate
who has inside information as described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Affiliate may have inside information and
thus are prohibited from making a transaction in securities in the Netherlands
at a time when they have such inside information.

By entering into this Option Agreement and participating in the Plan, the
Grantee acknowledges having read and understood the notification above and
acknowledge that it is the Grantee’s responsibility to comply with the Dutch
insider trading rules, as discussed herein.

SINGAPORE

Securities Law Notice

The Options and the shares of Stock to be purchased under the Plan are offered
on a private basis and are therefore exempt from registration in Singapore.

SPAIN

Exchange Control Notification

The Grantee understands that to participate in the Plan, the Grantee must comply
with exchange control regulations in Spain. In this regard, the Grantee
acknowledges that if the Grantee receives cash dividends or cash proceeds from
the sale of Stock, the Grantee must comply with all applicable foreign exchange
regulations and notification requirements and provide any required information
to the local financial institution through which the Grantee transfers the
funds.

If the Grantee acquires Stock under the Plan and wishes to transfer the share
certificates to Spain, the Grantee acknowledges that the Grantee must declare
the importation of such securities to the Dirección General de Política
Comercial e Inversiones Exteriores, (i.e., the Bureau for Commercial Policy and
Foreign Investments, which is a department of the Ministry of Economy).

 

13